Gunter, Justice.
This is an interlocutory appeal by certificate from a judgment that refused to dismiss appellee’s motion for a new trial.
Appellee’s motion for a new trial was filed after a jury verdict divorcing the parties and awarding alimony to the wife. The trial judge awarded custody of minor children to the appellant and included the custody award in the judgment appealed from.
Appellant contends that the motion for a new trial was not timely filed. The record clearly shows that it was, and this contention has no merit.
Appellant also contends that a motion for a new trial is not the proper procedural method for attacking a judgment awarding custody of children. Appellant relies *788upon this court’s decision in Alf v. Alf, 226 Ga. 880 (178 SE2d 187) (1970), which involved the review of a custody award of minor children in a habeas corpus action. That case has no application here, because the motion for new trial in this case attacked a judgment based on a jury verdict awarding a divorce and alimony. The attack on the judgment here was not limited to the award of custody by the trial judge which was included in the judgment.
Submitted August 22, 1975
Decided January 6, 1976.
Robert Paul Leiter, Thomas J. Cullen, for appellant.
E. T. Hendon, Jr., for appellee.
The judgment appealed from was correct.

Judgment affirmed.


All the Justices concur.